DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The International Search Report for International Application PCT/US20/048591 was not provided. That reference has not been considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-10, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015107738A1 (Battlogg) (provided by Applicant) (translation follows Office Action).
Regarding claim 1, Battlogg discloses a system comprising a memory (See Para [0057] and 418 see Para [0107]); an active valve tune application (as described in Para [0104]; at least one processor (actuator, see Para [0023]) to: initiate the active valve tune application (See Para [00104]); receive, from a database, an active valve suspension tune comprising a number of performance range adjustable settings (from a predetermined or selected damper characteristic curve, see Para [0092-0093] and [0104]); receive user related input information (See Para [0093]); modify at least one of the performance range adjustable settings based on the received input information to generate a modified active valve suspension tune (See Para [0092-0093] based on received input information; and an active suspension of a vehicle (See Para [0069, 0089], wherein the modified active valve suspension tune is implemented by the active suspension. (See Para [0011-0012] and [0092-0093]).
Regarding claim 2, Battlogg discloses at least one sensor 403 to generate sensor data related to the active suspension ( See Para [0010, 0048=0052]), at least one damping assembly 100 comprising at least one active valve (See Para [0011]); and a suspension controller (See Para [0022]) which implements the modified active valve suspension tune at the at least one damping assembly (See Para [0026, 0042, 0087-0089]); repeatedly receive the sensor data from the at least one sensor, repeatedly evaluate the sensor data; and automatically adjust, at the at least one damping assembly, one or more of the performance range adjustable settings of the modified active valve suspension tune based on a result of the repeated evaluation of the sensor data. (See Para 0026-00279
Regarding claim 3, Battlogg discloses a communicating system to communicatively couple the active valve tune application with the active suspension.  (See Figs 1 and 2).
Regarding claim 4, Battlogg discloses the user related input information comprises a rider specific information comprising a physical information; and a skill level information (See Para [0005, 0008, 0014, 0047-0048]).
Regarding claim 7, Battlogg discloses that the user related input information comprises a location information to define an area of operation for the vehicle, the location information selected from the group consisting of a GPS location data, a geofence, an elevation level  and a terrain type  (See para [0126]).
Regarding claim 9, Battlogg discloses that the active valve suspension tune can be a peer (by someone else) generated tune.  (See para [0053]).
Regarding claim 10, Battlogg discloses a system comprising a mobile device comprising a memory 45 (See Para [0104]); an active valve tune application  (See Para [0104-0105]); and at least one processor 60 to initiate the active valve tune application (See [0104]); receive user related input information (such as user’s weight, see Para [0047]); modify at least on of the performance range adjustable settings based on the received input information to generate a modified active valve suspension tune (See Para [0048 and 0092-0093; and an active suspension of a vehicle, the active suspension comprising at least one sensor 403 to generate sensor data related to the active suspension; (See Para [0096-0097, 0099, 0103]), implement the modified active valve suspension tune at least one damping assembly (See Para [0104]), repeatedly receive the sensor data from the at least one sensor and repeatedly evaluate the sensor data; (See Para [0114-0116]); and automatically adjust, at the at least one damping assembly, one or more of the performance range adjustable settings of the modified active valve suspension tune based on the result of the repeated evaluation of the sensor data.  (See Para [0116-0119]).
Regarding claim 12, Battlogg discloses that the user related input information includes a location information to define a real time area of operation of the vehicle include an elevation lever (See Para [0108]), terrain type (See Para [0003]); and a GPS location (See Para [0126]).
Regarding claim 14, Battlogg discloses that the active valve suspension tune can be a peer (by someone else) generated tune.  (See para [0053]).
Regarding claim 15, Battlogg discloses receiving the sensor data, evaluating the sensor data and modify at least on the other performance range adjustable settings based on the result and then provide the sensor modified active valve suspension tune to the active suspension. (See Para [0010, 0029, 0040, 0092-0093]).
Regarding claim 16, Blattlogg discloses a system comprising at least one active damping assembly having at least one active valve therein (See Para [0011]) used in a suspension of a vehicle (See Figs 1-2); at least one sensor to monitor the vehicle (403, 424, 434, 444); a suspension controller 60: a memory 45, see Para [0104]; at least one processor to: receive a selection of an active valve tune from a plurality of active valve tunes (Para [0104]), receive sensor data from the sensor, evaluate the sensor data; and compare the evaluated sensor data with the plurality of parameters of the active valve tune, (See Para [0010, 0029, 0040, 0092-0093]) and determine at least one adjustment when the comparison of the evaluated sensor data is outside of at least one parameter (See Para [0022 and 0042]), for adjustment to at least one active valve (See Para [0019, 0026]); and a tune selector to provide a selection of a different active vavle tune to the suspension controller, the different active valve tune selected from the plurality of active valve tunes stored in memory  (See Para [0016-0019, 0023,0042-0043]) and the processor to replace the active valve tune with selection of the different active valve tune (See Para 0031, 0042-0043, 0093, 0103]).
Regarding claims 17 and 19-20, Blattlogg discloses that the computing device of a user comprises a memory storage 318 (See Para [0107]); an active valve tune application and a processor (controller 60) to initiate the active valve tune application (See Para [00104]), receive from a database (damper characteristic value, see Para [0104]) or from the suspension controller (See Para [0106-0107]), receive user related input information or sensor data; received from a remote database (such as a smartphone or tablet 160 (See Para [0091-0092])) at least one additional active vavle suspension tune; modify at least one of the performance range adjustable setting based on the received user related input information to generate a modified active value suspension tune and provide the modified active valve suspension tune to the suspension controller (See Para [0106-0107).
Regarding claim 18, Battlogg discloses receiving the sensor data, evaluating the sensor data and modify at least on the other performance range adjustable settings based on the result and then provide the sensor modified active valve suspension tune to the active suspension. (See Para [0010, 0029, 0040, 0092-0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battlogg in view of US Pub 2013/0144489 (Galasso).
Regarding claims 5 and 6, Battlogg does not disclose that user related input information can comprise: make and model of the vehicle, a use/vehicle type and a geometry.  However, Galasso discloses that it is known to provide and store information such as the make and model of the vehicle, its type and geometry (Such as ride height) and the model of the suspension).  See Para [0050].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the aforementioned information because doing so aids in the calculation of the raw sensor data to adjust the damper.
Regarding claim 11, Battlogg discloses the user related input information comprises a rider specific information comprising a physical information; and a skill level information (See Para [0005, 0008, 0014, 0047-0048]). Battlogg does not disclose that user related input information can comprise: make and model of the vehicle, a use/vehicle type and a geometry.  However, Galasso discloses that it is known to provide and store information such as the make and model of the vehicle, its type and geometry (Such as ride height) and the model of the suspension).  See Para [0050].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the aforementioned information because doing so aids in the calculation of the raw sensor data to adjust the damper.
Allowable Subject Matter
Claims 8 and 13  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        

DESCRIPTION DE102015107738A1
[0001]
13 The present invention relates to a two- or three-wheel component for a motor-driven two- or
three-wheel having at least one shock absorber device and a two- or three-wheel having such a
two- or three-wheel component and a method for operating a two- or three-wheel component.
The shock absorber device comprises at least one shock absorber device which can be
controlled via at least one control device.
[0002]
21 The shock absorption has a great influence on the driving properties and is therefore an
important feature of motor-driven bicycles and, in particular, enduro, trailer or motocros
motorcycles as well as powerful motorcycles, here particularly sporty motorcycles.
24 Thus, shock absorbers enable improved ground contact and allow sporty driving even in
extreme terrain. Shock-damped motorcycles generally have a suspension fork, which is
frequently supplemented by a rear-wheel damper. Typically, a shock absorber comprises a
spring unit for cushioning impacts which occur and a damping unit for damping the spring
vibration.
[0003]
32 In order to be able to optimally utilize the advantages of shock absorption, adjustment of the
damping and spring properties is usually indispensable.
34 In this case, criteria for the setting are, for example, the weight of the driver and the driving style
thereof and the properties of the terrain in which driving is to be performed.
24-10-2022 1
[0004]
39 For this purpose, an adjustment of the shock absorber is generally necessary, in which a
number of parameters for damping and springing must be set and matched to one another (e.g.
41 B. when someone is riding or not on the motorcycle). However, particularly for beginners, such
an adjustment is not always without problems or forgets this. In extreme cases, it is even
possible for driving characteristics to be impaired by a combination of unfavorable settings.
[0005]
47 In the prior art, shock absorbers have therefore become known which, especially for beginners,
provide only a few adjustment options or only the most important adjustment options.
49 In contrast, shock absorbers for advanced users or experts may have a greater number of
settings.
[0006]
54 Thus, for example, DE 10 2012 012 535 A1 of the applicant has disclosed a damper and a
method for operating a damper, in which the dampers comprise a controllable damping valve
with a field generating device, with which a field-sensitive medium such as a
magnetorheological fluid can be influenced in order to influence the damping force of the
dampers by applying a field strength of the field generating device.
59 In this known damper, the damping force of the dampers is adjusted in real time.
[0007]
63 However, it is problematic that even in the case of an optimally performed basic adjustment of
the shock absorbers, subsequent adjustments are necessary or can be expedient if the
requirements for the damping change during use, even if impacts can be damped in real time.
66 This can be the case precisely when a terrain with greatly different properties is traversed.
[0008]
70 However, a disadvantage of the known solutions is that adjustment during driving requires some
of the concentration of the driver.
72 This is particularly critical when, for example, a difficult trail or a steep and narrow path is
traversed. In addition, in such terrains, changing over of the shock absorbers is generally also
more frequent, so that the driver is more often deflected precisely in demanding driving
situations. It is therefore the object of the present invention to provide a two-wheel or three[1]wheel component which simplifies the adaptation of damping properties, in particular during
travel.
[0009]
81 This object is achieved by a two- or three-wheel component having the features of claim 1, and
by a two- or three-wheel having the features of claim 19 and by a method according to claim 20.
83 Preferred further developments of the invention are the subject matter of the dependent claims.
Further advantages and features are apparent from the general description and the description
of the exemplary embodiments.
[0010]
89 The two- or three-wheel component according to the invention is suitable and provided for a
motor-driven or motor-driven two- or three-wheel or also quadbike (also called quad) or
snowmobile.
92 The two-wheel or three-wheel comprises at least one shock absorber device with at least one
controllable and in particular magnetorheological shock absorber device. The damper device is
controllable by at least one control device. The control device is in particular a part of the two[1]wheel or three-wheel component. The control device can also be part of the two-wheel or three[1]wheel. The two-wheel or three-wheel component comprises at least one detection device with
at least one sensor unit. The sensor unit comprises at least one receiving unit for contactless
detection of at least one signal. The detection device is suitable and designed to detect an
indisposibility as a function of the detected signal. The detection device is also suitable and
designed to control at least one shock absorber device or at least one shock absorber device as
a function of the detected inactivity, so that at least one damping property of the shock absorber
device can be adjusted by detecting inactivity or by a signal of the detection device.
[0011]
106 The damper device has in particular at least one first damper chamber and at least one
controllable damping valve connected thereto.
108 In particular, the damper device comprises at least one second damper chamber. The damping
chambers are coupled to one another in particular via the or at least one controllable damping
valve. Particularly preferably, at least one controllable field generating device is assigned to
the damping valve. The field generation device is in particular suitable and designed to be
controlled by the detection device. For example, an electrical coil may be provided for this
purpose. In particular, the field generation device is suitable and designed to generate and/or
control a field strength in at least one damping channel of the damping valve. In this case, a
field-sensitive rheological medium is preferably provided in the damping channel.
[0012]
119 Preferably, the damper device is provided with at least one magnetorheological fluid and has at
least one adjustable magnetorheological damping valve.
121 At least one mechanically controllable damping valve is also possible. A magnetorheological
medium and in particular a magnetorheological fluid is particularly preferably used as the
rheological medium. In this case, the resulting viscosity of the fluid is influenced in particular
via the intensity and strength of the magnetic field established by the field generating device.
[0013]
128 The adjustable damping property is in particular at least one measure of the damping.
129 For example, the damping property is hard or soft damping.
[0014]
133 The two- or three-wheel component of the present invention has many advantages.
134 A considerable advantage is that inactivity is detected and that the damper device is adjusted
as a result of the detected inactivity. As a result, a very simple and comfortable adaptation of
the damping properties to the respectively prevailing road or terrain conditions is possible. For
example, the driver can change directly from a level forestry path to a demanding path with
numerous irregularities and steps, without having to make thought of changing the damping
properties.
[0015]
143 A further advantage is that the strength of the damping can be set in a very targeted manner to
a particular indisposability which is to be attained next to this.
145 For example, smaller unevennesses can be damped less strongly than larger steps in the
terrain. Such an adaptation of the damping properties to the terrain prevailing at present also
allows optimum utilization of the maximum achievable damping of a shock absorber, so that
the chassis is always adapted even in an extreme driving mode. As a result of the better
utilization, the shock absorbers can also be dimensioned smaller, so that weight is also saved.
[0016]
153 The detection device is in particular suitable and designed to characterize at least in part the
inactivity on the basis of the detected signal.
155 Such characterization is, for example, the determination of a form or, respectively, the
determination of a form. Geometry of the inactivity and/or classification of the inactivity in a
stored category and/or distance measurement. For example, the height and/or the angle with
respect to the ground and/or the angle of at least one side surface of the indisposition can also
be determined.
[0017]
163 In the context of the present invention, the term “disposability” is understood to mean in
24-10-2022 4
particular at least one interfering object on or along the travel path, which object can exert a
shock on the chassis during a corresponding further travel, so that the damper device
becomes active.
[0018]
170 The two- or three-wheel component according to the invention is used on primarily non-muscle
driven vehicles.
172 However, it is also possible that, in addition or at times, a drive takes place via muscle power.
[0019]
176 In principle, it may be difficult to predict the travel path, since the driver will often avoid an
obstacle more or less instinctively, unless it projects over the entire travel path width.
178 Then, it may happen that inactivity is detected and the shock absorber device is adjusted or the
adjustment is prepared.
180 Subsequently, the obstacle can be absent by the reversing, so that the expected event does
not occur because the driver changes the travel path. However, this does not constitute a
problem in preferred embodiments, since the shock absorber device can be set in less than 30
ms and in particular less than 10 ms, so that there is no sudden setting, which is then not
used. Advantageously, the damper device is equipped with a magnetorheological fluid and a
controllable damping valve. An advantage of such a damper device is the enormous speed
with which changes can be set.
[0020]
190 This means that it does not have to be “viewed” far forward in order to detect incapacibility.
191 This means that this is usually also relevant when an indisposal is detected. It is preferably
possible to detect the reversal, for which purpose steering movements are preferably detected
and taken into account.
[0021]
197 The receiving unit is designed, for example, as a camera and comprises at least one image
sensor.
199 The image sensor is preferably suitable for detecting an optical projection of the inactivity. The
optical projection can be detectable in the region of visible light and/or in the infrared region
and/or in a region of shorter or longer wavelengths. The camera can comprise at least one
objective. At least one filter and/or at least one amplifier device and/or image stabilizer device
can be provided. A stereo camera is also possible for detecting spatial information of the
insensitivity.
24-10-2022 5
[0022]
208 The control device is preferably suitable and designed to change the damping of the damper
device until a detected inactivity is achieved and in particular to set it harder.
210 This takes place, in particular, in the case of relatively large irregularities, the height of which is
for example. B. reaches or exceeds 5 cm or 10 cm. In this way, it can be ensured that
sufficient spring travel is still available to adequately or optimally cope with the non-motion
when the non-motion is achieved. This also applies in particular to jumps and other predictable
or predictable events.
[0023]
218 It is also possible for the shock absorber device to comprise at least one controllable spring
device.
220 In this case, the detection device can be suitable and designed to set at least one spring
characteristic of the spring device as a function of the detected indisposibility. For adjustment,
for example. For example, at least one electrically driven actuator is provided.
[0024]
226 The shock absorber device can also comprise a plurality of damper devices.
227 In particular, at least one damper device of the at least one damper device of the shock
absorber device is controllable by the detection device.
[0025]
232 The signal detected by the detection device is, in particular, a signal which is changed by
inactivity or is reflected by such a signal.
[0026]
237 In a particularly advantageous embodiment, the sensor unit comprises at least one transmitting
unit.
239 The transmitting unit is preferably suitable and designed to transmit at least one signal.
240 The receiving unit is preferably suitable and designed to receive at least one reflection of the
emitted signal, which reflection emanates at least partially from the insensitivity, and to capture
it as a signal. The detection device is preferably suitable and designed to detect the
indisposability as a function of the detected signal. The detection device is also suitable and
designed, in particular, for controlling the damper device as a function of the detected
inactivity, so that at least one damping property of the damper device can be adjusted by a
signal from the detection device. The reflected signal can be processed particularly
advantageously by the detection device and can be used for a particularly reliable detection of
24-10-2022 6
irregularities.
[0027]
252 The transmitted or received signal is in particular a transverse wave and/or a longitudinal wave,
for example an electromagnetic wave and/or a sound wave.
254 It is possible for the wave to be subjected to corresponding modulations. An emission as a
pulse and in particular as an ultrashort pulse is also possible. Pulse phase modulation may be
provided. The differences between the transmitted and reflected signals are, for example,
characteristic of the magnitude, shape and/or material composition of the incompatibility. The
differences of the transmitted and reflected signals relate, for example, to. B. the amplitude,
frequency, wavelength, phase and/or polarization. Interferences between a transmitted signal
and a received signal can also be determined. For example, the sensor unit is designed as an
interferometer or can comprise such an interferometer. Preferably, signals in the range of
shorter wavelengths are used for this purpose, such as for example. B. Visible Light.
[0028]
266 The transmitting unit and the receiving unit are preferably integrated in at least one common
sensor.
268 It is also possible for the transmitting unit and the receiving unit to be configured separately.
The transmission between the sensor unit and the detection device can be wireless. However,
at least one corresponding connecting line can also be provided.
[0029]
274 In a further particularly preferred refinement, the detection device is suitable and designed to
control the damper device as a function of irregularities which lie in a close range.
276 Preferably, only near-range disabilities are considered. In particular, the close range is defined
by at least one specification stored in the recognition device, e.g. B. by a distance, length
and/or width and/or by an angle. A dynamically adaptable close range is also possible. The
close range can also be adjustable by prescribing the user.
[0030]
283 For example, the near range can be 1 m or 2 m or 3 m or else 5 m or even more.
284 It is also possible for the near range to extend over 10 m or 15 m or even 20 m or more. The
close range can also be less than 1 m and for example 70 cm or 50 cm or 20 cm or even 10
cm or less. The close-up region preferably extends forward in the direction of travel from a
region located at the front end of the two-wheeled vehicle or three-wheeled vehicle. For
example, the close range begins in front of the front wheel and/or the steering arm range. The
near range is particularly preferably shorter than 30 m and in particular shorter than 10 m.
24-10-2022 7
[0031]
293 The taking into account irregularities in a close range offers considerable advantages because,
in two-wheel or three-wheel driving and in particular in macrosdriving, numerous and very fast
directional changes are often undertaken.
296 A largely anticipatory detection would therefore not be expedient and rather disadvantageous,
since it may be possible to take into account disagreements which ultimately are not at all
overridden or also do not wish to overridden. In this context, it is shown in particular that
transmission of obstacle detection systems known from the automobile sector does not lead to
the solution of the aforementioned object. In the automobile sector, obstacles must be
recognized which are as far ahead as possible and present a danger for further travel on the
selected route. Consequently, a different characteristic curve of the damper is then selected.
The dampers used in the prior art. Air landing gear units are “slow” in relation to the damper
according to the invention (prior art: there are about 100 ms between the detection until the
optimum setting position of the damper is reached for technological reasons; in the case of the
object according to the invention, it is <10 ms). As a result, the prior art cannot perform many
actions of the object according to the invention at all, or quite new possibilities result from the
fast reaction time of the object according to the invention in combination with selected image
processing and sensors.
[0032]
313 In the two-wheel or three-wheel range, on the other hand, it is generally desirable to apply to
the irregularities and to overcome these with the two-wheel or three-wheel.
315 The invention presented here is therefore not intended to support a driving around of obstacles,
but rather just a driving over of disagreements through a very rapid adaptation of damping
properties.
[0033]
321 The detection device is particularly preferably also suitable and designed to specify the near
range depending on a driving speed of the two- or three-wheeled vehicle.
323 The close range preferably extends in particular maximally over the distance traveled by the
two-wheeled vehicle or three-wheeled vehicle in one second or even only a half second on the
basis of the travel speed. Such a determination of the close range as a function of the travel
speed offers the advantage that essentially those inactivitys are taken into account which are
also relevant for the chassis load. For example, those indisposabilities that are at a distance of
approximately one drive second (or even 0.5 seconds) to the front wheel are also very likely to
drive over.
24-10
[0034]
333 In particular in the case of trial motorcycles, this “close” short range identification is of great
advantage.
[0035]
338 It is also possible for the near range to extend maximally over the distance which the two- or
three-wheeled vehicle travels on the basis of the travel speed in less than one second and for
example in half a second or particularly preferably in 0.2 seconds or preferably 0.1 seconds or
less, which in turn is of great advantage in the case of macrocycles or trailer motorcycles.
342 The two- or three-wheel component according to the invention does not only detect situation
(e.g.
344 B. a root), but quantifies this (distance up to the root, root height, root length, one or more
roots... ) and sets the two- or three-wheel component appropriately late or exactly in time as
possible or regulates this in real time on the basis of the recognition information in the best
possible manner during the overcoming of the obstacle in order to set another attenuation
again in real time immediately thereafter. The most late changeover possible before and the
rapid resetting possible (for example. B.<5 ms) after the event is of great safety relevance.
One for example. B. A root of a chassis set too early or too long to “very soft or flexible” greatly
increases the building movements and reduces the driving stability, unstable states can arise
and falls are thereby possible.
[0036]
356 However, it is also possible for the near range to extend over the distance which the two[1]wheeled vehicle or three-wheeled vehicle travels on the basis of the travel speed in more than
one second and, for example, 1.5 seconds or 2 seconds or 3 seconds.
359 The two-wheel or three-wheel component can comprise suitable sensors for determining the
driving speed. A speedometer and/or navigation system of the two- or three-wheeled vehicle
can also be queried.
[0037]
365 The time by which the extension of the short range is defined can be determined depending on
a width of the short range.
367 The width of the near region extends in particular transversely to the direction of travel. The
width of the close range can also be defined by a detection angle of the sensor unit. The
detection angle is determined, for example, by the angle at which the signal is emitted and/or
the angle at which the receiving unit receives a reflected signal. Such an embodiment is
advantageous since the width of the near range has an influence on how quickly a detected
insomnia can be avoided by an evasive maneuver and thus becomes irrelevant for the damper
control.
24-10-2022 9
[0038]
377 The detection device is preferably suitable and designed to set the damping property of the
damper device in less than 30 milliseconds as a result of a detected insensitivity in the near
range.
380 In this case, this time period is to be understood in particular as the time which is required for
the corresponding damper setting after a detection of inactivity. Preferably, the evaluation of
the sensor signals and the detection of the insensitivity also take place in such a period of time
and particularly preferably significantly shorter.
[0039]
387 In particular, the damper device is also suitable and designed to be set by the detection device
in the time mentioned.
389 Such a short setting time has the advantage that correspondingly short short short ranges can
be realized. This increases the probability that the detected inactivity is also actually covered.
A further advantage is that a complete adaptation of the damping property is still possible in
the event of a sudden steering maneuver and a new recognition of disagreements that has
thus become necessary.
[0040]
397 The rapid adjustment of the damping property takes place particularly preferably by means of
the damper valve and the associated field generation device.
399 In particular, the damping property of the damper device is set in less than 20 milliseconds or
less than 10 milliseconds and particularly preferably in less than 5 milliseconds. The
adjustment can also take place in less than 3 milliseconds and in particular in less than 2
milliseconds. However, a setting which is longer than 30 milliseconds and, for example, 50
milliseconds is also possible.
[0041]
407 The detection device is in particular suitable and designed to determine the level of insolubility
above the ground and to take it into account for the control of the damper device.
409 Preferably, the detection device is suitable and designed to determine the angle of at least one
region of the insolubility relative to the ground and to take it into account for the control of the
damper device. For example, the steeper and/or higher the indisposability, the softer the
damping can be set.
[0042]
24-10-2022 10
416 The control takes place, for example, in the sense of a characteristic diagram control, so that
corresponding values of height and/or angle are assigned to stored values for damper
hardness.
419 A threshold-value-dependent control is also possible, so that when threshold values are
exceeded and/or undershot. Height and/or angle an associated damper hardness is set. It is
also possible for the controller to be designed to be learnable. For this purpose, the controller
can comprise, for example, a learnable algorithm and/or a fuzzy logic and/or an algorithm in
principle of a neural network or the like.
[0043]
427 In an advantageous embodiment, the detection device is suitable and designed to determine a
distance to the indisposability.
429 In this case, it may be the case that the signals detected by the sensor unit are characteristic of
a distance of the insolubility from the sensor unit. In this case, the detection device is
designed, in particular, in such a way that a distance of the indisposability from a front wheel
and/or a rear wheel of the two- or three-wheeled vehicle is determined from such a signal. For
example, a correction factor can be provided, by means of which a distance between the front
wheel and the non-disposal can be calculated from the distance between the sensor unit and
the non-disposal.
[0044]
439 Based on the information about the distance between the front wheel and the
uncomfortableness, the time when the front wheel comes into contact with the
uncomfortableness can be calculated.
442 Thus, for example, taking into account the driving speed, the damper adjustment can be carried
out precisely when the adaptation to the incompulsibility is required. In combination with an
embodiment described above, in which a field generating device is used for damper
adjustment, very fast and short-term reactions are then possible, so that even to irregularities
lying directly in front of the front wheel, optimum damper adjustment can still be reacted.
[0045]
450 In particular, in the case of predictive detection of an insensitivity such as an object lying on the
roadway, a thick root or the like spring travel prior to the insensitivity, it is possible to save in
order to reliably still have enough spring travel for optimal damping in order to overcome the
insensitivity (root, stone, etc.).
454 Without anticipatory recognition, it could be necessary to set the damping much harder when
driving over the incompulsibility than would actually be desired if the available spring path is
already largely used up or a breakdown threatens.
24-10-2022 1
[0046]
460 In all cases, it is also possible that conclusions can be drawn about its distance already from
the recognition of an inactivity per se.
462 An additional distance determination is then preferably not necessary. This is the case, for
example, when the detection area of the sensor unit is focused accordingly, so that in any
case only irregularities lying at a certain distance are registered. Then, e.g. B. Immediately
after detecting the incapability considering the running speed and a distance factor, the timing
when the front wheel comes into contact with the incapability is determined.
[0047]
470 The detection device is preferably also suitable and designed to take into account at least one
preset limit value for maximum damping when controlling the damper device.
472 The controller may also consider a minimum damping threshold. The limit value can be defined
by the user. Limit values in the form of factory settings are also possible. However, it is also
possible for the limit value to be automatically established after at least one user input. For
example, the driver can input his weight by means of a user interface and a limit value for the
minimum or maximum damping is subsequently established. The weight of the driver is
optionally determined by sensors.
[0048]
481 Such embodiments have the advantage that the setting of the damper device by the detection
device does not lead to settings which are problematic or undesirable by the user.
483 It can also be provided that, in certain driving situations in which a high damping load is
sensed, the control is deactivated briefly as a function of detected inactivity. For this purpose,
for example. B. A chassis controller is provided and designed, which comprises damper
sensors (detector device) and carries out the control commands of the identification device
according to a specific priority.
[0049]
491 In an advantageous refinement, the two-wheel or three-wheel component is provided for a
shock absorber device having at least one first and at least one second shock absorber
device.
494 The first damper device is preferably assigned to a front wheel and the second damper device
is preferably assigned to a rear wheel. The detection device can in particular be suitable and
designed to set the second damper device time-delayed to the first damper device. The
detection device is preferably designed to set the damper devices independently of one
another.
24-10-2022 12
[0050]
502 Such a time-delayed actuation can have the advantage that the damper device of the rear
wheel can also be optimally prepared and adapted to the indisposal at the optimal time.
504 In this case, it is preferred that the detection device is suitable and designed to adapt the time
delay as a function of the driving speed of the two- or three-wheeled vehicle. In particular, the
distance between front wheel and rear wheel is also taken into account. The first damper
device can be assigned to a spring fork, for example. The second damper device can be
designed, for example, as a rear wheel damper.
[0051]
512 It is possible that at least one sensor module for detecting a damper load is assigned to the
damper device.
514 For example, a damper sensor can be provided which detects the travel and/or the speed of
two components of the damper device which are movable relative to one another. In particular,
it is possible to detect by means of the sensor module how far and/or how fast the damper
contracts during a shock and/or diverges again after a shock. The sensor module can be a
part of the two- or three-wheel that is assigned to the two- or three-wheel component.
However, it is also possible for the sensor module to be comprised by the two-wheel or three[1]wheel component.
[0052]
524 For example, some dampers or dampers are provided.
525 In the factory, chassis controllers are already equipped with appropriate sensors for detecting
the load level, in particular in order to be able to carry out an independent adaptation. The
detection device is preferably suitable and designed to read out such sensor data and to take it
into account when setting the damper property.
[0053]
532 The detection device is preferably suitable and designed to register the damper load after an
impact of previously detected inactivity.
534 This makes it possible to conclude whether or not the adjustment of the damper property which
was carried out in response to the detected inactivity was target-leading. The detection device
can preferably compare the registered damper utilization with values for a damper utilization
stored in at least one storage device.
[0054]
541 The detection device is particularly preferably designed in such a way that the control of the
24-10-2022 13
damper device can be adapted if the registered damper load deviates from at least one
predefined measure of the damper load.
544 In this case, the adaptation of the control is preferably carried out in such a way that better
damping load in the region of the predefined measure can be achieved in the case of future
irregularities. The detection device is preferably equipped with at least one learnable algorithm.
[0055]
550 In particular, the detection device is designed in such a way that it can automatically check the
damper settings that have been carried out and, in the event of an occurrence of unfavorable
damper loads, adapts future control commands to the damper device by at least one
correction factor, so that the damper load is in future again in an optimal range.
[0056]
557 At least one sensor module for detecting a spring load of at least one spring device can also be
provided.
559 In this case, the detection device is in particular suitable and designed to read out the sensor
module and to adapt the control of the spring device, as has also been described above for the
damper utilization.
[0057]
565 It is preferred that the identification device has at least one memory device for laying out the
identified disposabilities.
567 The memory device is preferably operatively connected to at least one interface, so that
reading out of the recorded irregularities is possible, for example by a user.
569 It is also possible for the identification device to read the memory device independently, for
example for self-correction. It is also possible for the storage device to be designed to record
the damper load and/or the damper settings that are carried out. The acquisition of such data
enables the user to particularly easily check his settings on the chassis or the shock absorber
device.
[0058]
577 It is particularly preferred that the sensor unit is arranged on at least one component of the two[1]or three-wheeled vehicle which is pivotable during a steering movement.
579 This has the advantage that the sensor unit is substantially always aligned in the direction of
travel. For example, the sensor unit can be arranged on the front wheel, on the fork, on the
handlebar and/or on the front part. It is also possible to arrange the sensor unit on a
component of the front wheel hub. It is possible that the transmitting unit and the receiving unit
are spaced apart and/or arranged on separate components. It is also possible to mount the
24-10-2022 14
sensor unit on another component of the two-wheel or three-wheel that cannot be pivoted with
the steering.
[0059]
589 The sensor unit is preferably pivotably accommodated on at least one holding device.
590 In this case, in particular the holding device is formed with a fastening element which is
arranged on a component of the two-wheel or three-wheel. In addition, the holder device
comprises at least one second fastening element which is provided for connection to the
sensor unit. Preferably, a toolless assembly or assembly is carried out. Disassembly of the
sensor unit on the holder device is provided. In particular, the holding device can also be
fastened or disassembled without tools on the two-wheel or three-wheel.
[0060]
599 Particularly preferably, the sensor unit is mounted pivotably on the two-wheel or three-wheel by
means of the holder device.
601 The pivotability is designed in particular such that the transmission angle and/or the reception
angle of the sensor unit relative to the ground can be adjusted. For example, scaling and/or
rasterization may be provided on the holder device, so that the user is informed when aligning
the sensor unit. Such pivoting of the sensor unit has the advantage that the detection range
can be adapted quickly and inexpensively for the detection of irregularities.
[0061]
609 In particular, after such a pivoting of the sensor unit, the detection device is adapted with
respect to the damper control according to detected irregularities.
611 Such an adaptation is particularly simple if the detection device is designed to be learnable.
Then, the detection device can independently determine the distance between the detection
region of the sensor unit and the front wheel, for example, after driving over one or more
irregularities taking into account the driving speed, and thereafter adjust the damper control.
[0062]
618 However, it is also possible that a obscuration of the sensor unit and/or another change in the
detection range of the sensor unit requires a manual setting at the detection device.
620 For example, a light source can be arranged on the sensor unit, which light source sends a
light spot into the detection region. The user can then measure the distance between the light
spot and the front wheel and input the measured distance in the sense of a correction factor
into the recognition device via an input device or other interface.
24-10-2022 15
[0063]
627 In particular, the sensor unit is arranged on at least one holder device, so that a spaced
arrangement to at least one component of the two- or three-wheels results.
629 For example, a bracket may be provided. The spacing is preferably designed in such a way
that the sensor unit, although above the front wheel, does not project forward beyond the
radius of the front wheel. This has the advantage that the sensor unit is not damaged when the
front wheel is struck. The bracket can be U-shaped. The bracket may be attached to the axle
and the sensor unit, for example, above the tire. B. centrally receive.
[0064]
637 In a further preferred embodiment, the sensor unit is designed as an ultrasonic sensor or
comprises at least one such sensor.
639 Such ultrasonic sensors are inexpensive and have very compact dimensions. In addition, such
sensors allow an embodiment of the detection system with a very low weight, which is an
important feature particularly in the sports wheel sector. Furthermore, with ultrasonic sensors,
reliable detection of irregularities and in particular of their height, angle and/or distance is
possible. It is also possible for the sensor unit to comprise two or three or more ultrasonic
sensors. Thus, for example, a 2-, 4- and/or 6-channel and/or multi-channel system can be
provided.
[0065]
649 The sensor unit can also comprise at least one infrared sensor or be configured as such.
650 Infrared sensors also offer a cost-effective and reliable sensor system for detecting
irregularities and their geometry or their geometry. Distance. In this case, two or three or more
infrared sensors can also be provided.
[0066]
656 Low cost depth sensors such as.
657 B. used in Microsoft Kinect can also be used.
[0067]
661 The sensor unit can also be a head mounted display (HMD), a near-to-eye optical system
(such as a head mounted display system.
663 B. Google Glass), or a further development of this technology, or can be supplemented by it.
This also gives, inter alia, additional information because it is recognized in what direction and
whereto or on which the driver is looking. Thus, the rotation angle of the head, the inclination
of the head, the focus and the moving speed of the head, etc. can be taken into account. The
carrier of the HMD in this case automatically looks at the things relevant for the situation and
24-10-2022 16
thus makes a preselection. This facilitates the situation analysis and the reliability of the near
field detection. It is also possible to superimpose information on the carrier (for example. B.
Speed Reduction) in order to achieve a better result or a safer driving behavior in combination
with the adaptation of the dampers derived from the sensor signal.
[0068]
675 It is also possible that the sensor unit is designed as or comprises at least one radar sensor.
676 For example, the sensor unit may be a so-called sensor unit. Ultra-wideband radar sensors are
designed. The sensor unit is designed to emit at least one ultrashort pulse and to receive and
evaluate the corresponding reflections again. For example, a change in the phase, frequency,
wavelength and/or propagation time can be used to detect the insensitivity.
[0069]
683 Preferably, the two- or three-wheel component comprises at least two shock absorber devices,
such as a suspension fork and a rear-wheel damper.
685 In particular, the detection device is suitable and designed to control at least two shock
absorber devices.
[0070]
690 In advantageous further embodiments, at least one angle sensor is provided for detecting a
steering angle.
692 In this way, it can be recognized whether inactivity is still being avoided. Depending on the
shape and size of the insensitivity, the current setting can be adapted.
[0071]
697 The two- or three-wheel components may also include a steering damper controlled with the
detection data.
699 The two- or three-wheeled vehicle according to the invention is motor-driven. It comprises at
least one two- or three-wheel component, which is designed like the two- or three-wheel
component according to the invention or one of its developments. Such a two-wheeled vehicle
or three-wheeled vehicle enables a very fast and independent adaptation of damping
properties during driving, with the result that the driver can concentrate entirely on the path
and driving. The two- or three-wheel component also offers the advantages of the two- or
three-wheel component according to the invention.
[0072]
709 The method according to the invention is suitable for operating a two- or three-wheel
component which is provided for a two- or three-wheel.
711 The two-wheel or three-wheel comprises at least one shock absorber device with at least one
shock absorber device.
[0073]
716 The damper device is controllable via at least one control device.
717 In this case, at least one signal is detected contactlessly by means of a detection device. On
the basis of the signal detected in a contactless manner, the inactivity is detected. The shock
absorber device and/or the shock absorber device are controlled as a function of the detected
inactivity. In this case, at least one damping property of the shock absorber device and/or of
the damper device is set. The detected signal may be changed by the involatility or reflected at
the involatility.
[0074]
726 The method according to the invention has the advantage that irregularities are automatically
detected and the shock absorbers are thereupon adjusted in such a way that the irregularities
are covered with the best possible damping properties.
[0075]
732 Preferably, at least one signal is transmitted by means of the detection device and at least one
reflection of the transmitted signal, which reflection originates from the insensitivity, is received
and recorded as a signal.
[0076]
738 After detection of the inactivity until the inactivity is achieved, the damper device is preferably
set harder, in particular if the detected inactivity exceeds a predetermined value.
740 In particular, due to the predictive detection of an inactivity, sufficient spring travel for the
inactivity can be saved, so that optimum damping of the inactivity can take place.
[0077]
745 A two- or three-wheel component as described in one of the preceding claims is particularly
preferably used in the method according to the invention.
747 It is also particularly preferred that the damper device is adjusted by means of a controllable
field generation device and by means of a field-sensitive rheological medium.
[0078]
24-10-2022 18
2 According to the method according to the invention, not only static obstacles, terrain shapes
etc. are detected and correspondingly taken into account in terms of control technology, but
also dynamic obstacles such as pedestrians or other moving vehicles or objects.
[0079]
758 Further advantages and features of the present invention will become apparent from the
description of the exemplary embodiments which will be explained below with reference to the
enclosed figures.
[0080]
764 The figures show:
[0081]
768 FIG. 1 shows a schematic view of a two- or three-wheeled vehicle equipped with a two- or
three-wheeled component according to the invention;
[0082]
773 FIG. 2 is a schematic view of the control structure of the two- or three-wheeled vehicle
according to FIG. 1 ;
[0083]
778 FIG. 2 ashows a schematic view of the two- or three-wheels according to FIG. 1 on a terrain;
[0084]
782 FIG. 3 shows a schematic view of a shock absorber device for the two-wheel or three-wheel
according to FIG. 1.
[0085]
787 With reference to the accompanying figures, an embodiment of a two- or three-wheel 200
equipped with a two- or three-wheel component 401 and shock absorbers 100 will be
explained below.
[0086]
793 FIG. 1 shows a schematic illustration of a two-wheel or three-wheel 200, which is embodied
24-10-2022 19
here as a trial engine bar and has a front wheel 111 and a rear wheel 112.
795 Both the front wheel 111 and the rear wheel 112 are provided with spokes and have disc
brakes.
797 Furthermore, the two-wheel or three-wheel 200 has a steering device 116 with a steering arm.
798 A saddle 117 is also provided on which the schematically illustrated rider sits.
799 Drive is provided by a motor 402, for example.
800 B. An internal combustion engine or an electric motor.
[0087]
804 The front wheel 111 has a shock absorber 100 designed as a suspension fork 114, and a
shock absorber 100 designed as a rear-wheel damper 115 is provided on the rear wheel 112.
[0088]
809 A central control device 60 is arranged here together with a battery unit 61 in a device
compartment.
811 The central control device 60 can be arranged in the apparatus compartment or else on the link
116.
[0089]
816 The central control device 60 serves as a chassis control 200 and in this case controls both the
suspension fork 114 and the rear-wheel shock absorber 115 separately and in this case in
particular synchronously.
819 The control of the shock absorbers 100 and further two-wheel or three-wheel components can
be carried out depending on a wide variety of parameters and is also carried out on the basis
of sensory data.
822 If appropriate, the damping properties of the steering system or of an optionally present
damped seatpost can also be adjusted.
[0090]
827 In addition, each shock absorber 100 has at least one control device 46 here.
828 The electronic units can each have separate battery units.
829 However, an energy supply by the central battery unit 61 is preferred.
[0091]
833 The chassis controller 300 and the central controller 60 are operated via operating devices 150.
834 Two operating devices 150 are provided, namely an actuating device 151 and an adjusting
device 152.
24-10-2022 20
836 The actuator 151 has mechanical input units 153 at or near the lateral ends of the link 116.
837 The adjustment device 152 may be positioned on the display on the handlebar 116.
838 However, it is also possible for a smartphone 160, or a tablet or the like to be used as the
adjustment device 152 and for example to be stored in the pocket or in the backpack of the
user if no change in the settings is made.
[0092]
844 A smartphone 160 generally offers significantly more and/or more clear setting options and can
be used to change a displayed damper characteristic curve 10 in at least two or more regions
161, 162, etc., in order to set the desired damper properties.
847 The setting device 150 has a display 49 and can also output data 48 which relate, for example,
to the damper settings or else contain data relating to the current travel speed, etc.
849 In addition to or instead of changing the damping, at least one spring characteristic or the
characteristic of the springing can also be changed via the adjusting devices 150 and 152.
851 In particular, the spring hardness can be influenced during compression and rebound. In
addition, the rest position can optionally be adjusted. For example, lowering of the suspension
fork 114 can be undertaken during (partial) mountain travel, whereby the angle of inclination of
the two-wheel or three-wheel 200 is reduced.
[0093]
858 The display 49 is embodied in particular as a graphical operating unit or touchscreen 57, so
that the user can touch a displayed damper characteristic curve 10 with the fingers and
change it by pulling.
861 As a result, the illustrated damper characteristic curve 90 can be generated from the damper
characteristic curve 10 shown in solid form by touching it at one or more points, which damper
characteristic curve is then immediately used for the vehicle controller 300. The change in the
damper characteristic curves 10, 90 can also be possible during travel. Here, not only is the
damping changed, but also simultaneously or also only the springing can be changed.
[0094]
869 The setting device 152 can also serve as a central display and display information about the
current speed, as well as about the average speed and/or the day, tour, round and total
kilometers.
872 It is also possible to display the current position, the current time, the current height, the
traveled route and the route profile, and also a possible range under the current conditions.
[0095]
877 The two- or three-wheel 200 shown here is equipped with a two- or three-wheel component
24-10-2022 21
401 according to the invention.
879 The two- or three-wheel 200 shown also has a chassis which can be controlled in conjunction
with the two- or three-wheel component 401 by the method according to the invention.
[0096]
884 In the embodiment shown here, the two-wheel or three-wheel component 401 comprises a
detection device 408, which is integrated into the central control device 60.
886 However, the detection device 408 can also be embodied separately and can be
accommodated at any suitable location on the two-wheel or three-wheel 200. Here, the two[1]wheel or three-wheel component 401 additionally comprises a sensor unit 403, which
comprises an ultrasonic sensor 424 attached to the suspension fork 114. The sensor unit 403
is here connected to the detection device 408 via a line, not shown. Alternatively, wireless
communication between sensor unit 403 and detection device 408 can also be provided.
[0097]
895 In operation, the sensor unit 403 emits an ultrasonic signal and receives its reflection.
896 The detection device 408 evaluates the received signal and thus detects whether the source of
the reflection is an insensitivity in the terrain. In this case, the reflected signal is in particular
also evaluated by the detection device 408 in such a way that it is possible to characterize the
inactivity. As a result of a detected or characterized inactivity, the detection device 408
supplies a corresponding control signal to the central control device 60.
[0098]
904 The central control device 60 thereupon influences the first damper device designed here as a
spring fork 114.
906 The setting of the damper device 100 by the controller 60 will be explained with reference to
FIG. 3.
[0099]
911 In response to the detected inactivity, the detection device 408 in conjunction with the central
control unit 60 can actuate the second damper device, which is designed as a rear-wheel
damper 115, in a time-offset manner with respect to the suspension fork 114.
914 The time offset between the actuation of the suspension fork 114 and the rear-wheel damper
115 is also determined by the detection device 408 in conjunction with the control device 60 as
a function of the travel speed. To determine the driving speed, corresponding sensors are
arranged on at least one of the wheels 111, 112 and are operatively connected to the central
control device 60. The vehicle speed can also be determined via a GPS signal.
24-10-2022 22
[0100]
922 FIG. 2 shows a schematic illustration of the chassis controller 300 and the communication links
of some involved components.
924 The central control device 60 can be connected to the individual components by wire or
wirelessly. For example, the control device 60 can be connected to the other components via
WLAN, Bluetooth, ANT+, GPRS, UMTS, LTE or other transmission standards. If necessary,
the control device 60 can be wirelessly connected to the Internet 53 via the dotted connection.
[0101]
931 The controller 60 is connected to the battery unit 61.
932 Furthermore, the control device 60 can be connected to a detector device 20 or to a plurality of
sensors. At least temporarily, the operating devices 150, namely the actuating device 151 and
the adjusting device 152, are coupled to the control device 60 in a wired or wireless manner.
[0102]
938 The control device 60 is connected via cables, network interfaces 54 or radio network
interfaces 55 to control devices 46 of the shock absorbers 100 at the front wheel and at the
rear wheel.
941 The control device 46, which may be provided on each shock absorber 100, provides local
control and may each comprise a battery or be connected to the central battery unit 61. It is
preferred that the control of both shock absorbers takes place via the control device 60.
[0103]
947 Each shock absorber 100 is preferably assigned at least one detector device 20 in order to
detect relative movements between the components 101 and 102 and in particular to
determine a relative position of the components 101 and 102 relative to one another.
950 The detector device 20 can be designed as or comprise a displacement sensor. On the basis of
the damper characteristic curve 10 of the shock absorber 100 stored in the storage device 45,
the associated damping force and a suitable spring force are set after determining a
characteristic value for the relative speed. A suitable spring force can be determined via the
weight of the driver.
[0104]
958 FIG. 2 schematically shows the control circuit 12, which is stored in the memory device 45 and
is stored or programmed in the control device 60.
960 The control circuit 12 is periodically and in particular continuously periodically carried out during
operation. In step 52, a current relative movement or respectively a current relative movement
24-10-2022 23
s performed with the detector devices 20. Relative speed of the first component 101 to the
second component 102 is detected. A characteristic value which is representative of the
current relative speed is derived from the values of the detector device 20 or the detector
devices in step 52. In the step, the associated damping force to be set is then derived from the
current or ascertained characteristic value taking into account the predetermined or selected
damper characteristic curve. This is used to measure the field strength to be currently set.
Current intensity with which the damping force to be set is achieved at least approximately.
The measure can be the field strength itself or, however, for example. B. The current intensity
with which the damping force to be set is at least approximately reached.
[0105]
974 In the subsequent step 70, the field strength to be currently set is generated or the
corresponding current strength is applied to the electric coil device 11 as field generating
device, so that within a single cycle or a time period of the control circuit 12 the damping force
is generated which is provided for the selected or predetermined damper characteristic curve
with respect to the current relative speed of the first component with respect to the second
component.
980 The next cycle then starts and step 52 is again performed.
[0106]
984 The central control device 60 shown here is additionally operatively connected to the two-wheel
or three-wheel component 401 according to the invention.
986 The two- or three-wheel component 401 consists of the detection device 408 and an ultrasonic
sensor 424. The ultrasonic sensor 424 can here emit an ultrasonic signal and also receive this
signal again. The sensor 424 thus combines a transmitting unit 413 and a receiving unit 423 in
one component. This allows particularly inconspicuous and space-saving accommodation.
This is particularly advantageous in the case of sports bicycles in which an increased value is
placed on a low weight and good aerodynamic properties. In addition, the external appearance
of the two- or three-wheeled vehicle 200 is also not impaired.
[0107]
996 Alternatively, the detection device 408 can also be connected to an infrared sensor 434.
997 A radar sensor 444 may also be provided. The detection device 408 also has an integrated
memory device 418 here. It is thus possible to store the identified disabilities and the damper
settings made thereupon. These can then be later e.g. For example, a user via a
corresponding interface such as. B. A smartphone 160 is retrieved. Furthermore, the detection
device 408 here refers to data from a sensor module 476, which is used as the detector device
20 or respectively. Damper sensor is formed. The detection device 408 takes into account the
detected values of the detector device 20 in order to be able to monitor the damper utilization.
24-10-2022 24
[0108]
1007 FIG. 2 ashows the two-wheel or three-wheel 200 of FIG. 1 in a highly schematic terrain.
1008 Along the path of travel of the two- or three-wheeled vehicle 200 there are in this case
irregularities 801, 811 which are in the form of elevations or three-wheeled vehicles 200.
Unevennesses on the ground are sketched. Such non-disposal features can be, for example:
stones, steps, roots, depressions, soil waves, potholes, steps, elevations, curbs, headstone
plaster, tree trunks, branches and tree logs.
[0109]
1016 An ultrasonic sensor 424 is mounted here on the spring fork 114 by means of a holder device
433.
1018 In this case, the holder device 433 is dimensioned such that it does not project forward beyond
the front wheel 111. Damage to the sensor unit 403 in the event of a collision with the front
wheel 111 is thereby avoided.
[0110]
1024 By pivoting the sensor 424 on the holder device 433, the detection region 806 of the sensor
424 can be optimally aligned.
1026 Such alignment preferably occurs once during installation of the two or three wheel component
401. It is also possible for the user to perform an alignment of the detection area 806 himself
according to his wishes.
[0111]
1032 For example, a further sensor device 403 is also arranged in the region of the link 116.
1033 As a further example, a sensor unit 403 is provided, which is provided at the front on a
protective plate or sheet metal. Soil catcher designed holder device 433 is fastened. The
holder device 433 is, for example. B. to the fork bridge of the spring fork 114. As an
alternative, a sensor unit 403 is fastened to a dropout end of the suspension fork 114 or the
axle of a front wheel hub.
[0112]
1041 The exemplary arrangements of the sensor unit 403 shown here are used for illustration.
1042 In fact, it is preferred that only one sensor unit 403 is provided on a two-wheel or three-wheel
200. However, the sensor unit 403 may include a plurality of sensors. For example, four or six
ultrasonic sensors 424 can be provided in a sensor unit 403, so that the resolution can be
improved or the detection range 806 can be extended.
24-10-2022 25
[0113]
1049 The positions shown here for attaching the sensor units 403 have the advantage that the
sensors can be pivoted together with the components to which they are attached during a
steering movement.
1052 Thus, the sensor units 403 and thus the detection region 806 are pivoted in the direction in
which the front wheel also runs. However, a sensor unit 403 can also be provided on the
control tube or other parts of the two- or three-wheeled vehicle 200, which are not pivoted
during a steering movement. The orientation of the sensor unit 403 with respect to the ground
is to be established or determined beforehand depending on the type and design of the
sensor.
[0114]
1061 If the driver wishes to use the recognition device 408, he can activate this via the operating
device 150.
1063 The detector 408 then transmits ultrasonic waves to the detection region 806 via the sensor
424. If the terrain section lying in the detection region 806 is free of irregularities, this is
detected by the detection device 408 on the basis of the reflected ultrasonic waves. The
detection device 408 then does not make any changes in the damper setting. The damper
devices 1 are set in such a way that the chassis control 300 provides during normal operation
or corresponds to the desired user specifications.
[0115]
1072 If, during the further travel, an inmovingness 801 now appears in the detection region 806, a
changed reflection of the ultrasonic waves occurs.
1074 The signal change is registered and evaluated by the identification device 408. On the basis of
the evaluation, it is possible in particular to determine the height 803 of the insolubility above
the ground and the distance 805 of the insolubility from the front wheel 111. Based on the
reflected signals, the angle 804 of an area of inactivity facing the two-wheel or three-wheel
200 can also be determined. For example, it is possible. B. also that the shape or the three[1]dimensional geometry of the opacity is characterized at least approximately.
[0116]
1083 Based on the distance 805, the detection device 803 determines the optimum point in time in
order to set the damper setting for the expected impact with the inactivity 801.
1085 Until safety 801 is achieved, the damper setting preferably remains unchanged in order to
achieve the best driving properties for a normal or flat ground. If the front wheel 111 now
reaches the uncomfortableness 801, the detection device 408 controls the central control
device 60, so that the damping is adjusted softly in the direction. In this case, parameters
such as the height 803 or angle 804 can be used in order to set the damper more soft
precisely by the extent, as is optimal for such an insensitivity.
[0117]
1094 If the adjustment of the damper device 1 takes place, for example, by applying a field strength
to a magnetorheological fluid 9, the damper adaptation can take place immediately before the
impact of the front wheel 111 on account of the particularly fast reaction time.
1097 The damper devices 1 with such short reaction times are particularly well suited for use with
the detection device 408, since the detection region 806 can be focused onto a very short
near region 802. In this way, it is possible to avoid an undesired recognition of irregularities
801 which are no longer covered at all after a spontaneous steering movement.
[0118]
1104 The shorter the vicinity 802 extends in front of the front wheel 111, the more likely it is that the
recognized inclinabilities 801 are overridden and are not merely overridden, for example after
a change of direction.
1107 On account of the very short reaction time of the damper adjustment presented here, it is
possible, for example, to realize short ranges 802 which extend over a distance which the
two-wheel or three-wheel 200 travels in one second or even only one tenth of a second. The
setting time of the damper device 1 is preferably less than 10 milliseconds. In this case, the
close range 802, in which disagreements 801 are detected and can trigger a damper setting,
can be adjusted dynamically by the detection device 408 as a function of the respective travel
speed.
[0119]
1117 If the non-disposal 801 is overcome and there is no further non-disposal 811 in the vicinity
802, the damper device 1 is reset back into the corresponding basic setting for flat terrain.
1119 By focusing the detection region 806 on a very short near region 802, indisposabilities 811
lying outside the near region 802 are not detected. However, this is by no means
disadvantageous, since frequent and rapid directional changes occur during off-road cycling.
Therefore, it is not unlikely that further-spaced dislodgencies 811 will not be traversed at all
but will be traversed. The short close range 802 thus has the advantage that the damper
device 1 is also adjusted precisely to the ground which is traversed.
[0120]
1128 Distinction e.g.
1129 B. between a rock plaster and a gravel road (waldway) is very difficult by means of the
24-10-2022 27
detector signals according to the prior art (way signal; amplitude; acceleration signal), since
the signals of the detector devices can be very similar on both substrates. However, the
chassis should nevertheless be set differently for this purpose, which is possible with the
environment recognition. In the case of pedice plaster, a softer setting is more expedient.
This reduces vibration on the handlebars or hands. The risk of sudden elevations/holes is low
on overhead plaster. It follows that, presumably, a constant characteristic curve is present
over longer phases.
[0121]
1140 On the other hand, on a gravel road, the damping is preferably set to be rather harder, since
otherwise the fork could enter too strongly in curves, which could lead to unstable driving
states.
1143 Also on a forest road or on a gravel road, the risk of sudden larger stones or unevennesses is
considerably greater, so that a faster change of characteristic curves may also be necessary.
[0122]
1148 After the front wheel 111 has passed the uncomfortableness 801, the recognizer 408
calculates, from the current traveling speed, the timing at which the rear wheel 112 will reach
the uncomfortableness 801.
1151 Thus, the second damper device 100 of the rear wheel 112 can also be prepared at an
optimum timing for the impact caused by the indisposal 801.
[0123]
1156 The detection device 408 shown here communicates with a sensor module 476 of the damper
device 1, which as detector device 20 or as detector device 20 or respectively.
1158 Damper sensor is formed. As described above, this detector device 20 is provided for
determining a relative velocity of two components 101, 102 moving relative to one another.
Based on the relative speed detected with this detector device 20, it is possible to
independently monitor by the detection device 408 whether or not the damper setting carried
out was adequate for the overridden uncomfortableness 801.
[0124]
1166 If, for example, the two-wheel or three-wheel 200 passes over a non-motion 801 and in this
case a non-optimal utilization of the damper device 1 occurs, the detection device 408
detects this on the basis of the inappropriate relative speed of the damper components 101,
102.
1170 If then a comparable inactivity 801 then occurs, the monitoring device 408 assumes the
damper setting taking into account a suitable correction factor. If the subsequently measured
relative speed of the damper components 101, 102 is in the target range, the detection
device 408 maintains the correction factor. If the damper load is again outside the target
range, the detection device 408 adjusts the correction factor by a certain amount.
[0125]
1178 The detection device 408 is equipped here with a storage device 418, so that the properties of
the detected inactivity 801 and the damper settings made thereupon and possible correction
factors can be stored.
1181 This enables, on the one hand, particularly simple maintenance and control by the service,
which can read the storage device 418 via a suitable interface.
[0126]
1186 In addition, however, it also provides the driver with helpful information which he can retrieve
from the memory device 418, for example, via his smartphone 160.
1188 Particularly preferably, the information stored in the storage device 418 is linked to position
data, which for example from a GPS-capable smartphone 160 or smart device (such as e.g.
B. A smart watch) can be added. Based on this data, the user can create very detailed route
profiles in conjunction with digital maps, which can be used to create a very clear image of
the prevailing ground or ground based on the stored disposabilities. off-road conditions offer.
The detection device can thus also be used for improving card material for motorcycle reels
and parcours.
[0127]
1198 It is also possible for the detection device 408 to be designed to detect a jump in the two- or
three-wheeled vehicle 200.
1200 A jump can be detected, for example, in that no or only a very small reflection occurs. Such a
detection of missing ground below the front wheel 111 has the advantage that the damper
device 1 can be optimally adjusted after the jump on the two-wheel or three-wheel 200. In
order to detect whether the two- or three-wheeled vehicle 200 is first seated with the front
wheel 111 or the rear wheel 112 after jumping, the detection device 408 may include at least
one position sensor or the like.
[0128]
1209 In another embodiment, the sensor unit 403 is preferably equipped with a receiving unit 423
designed as a camera.
1211 With such a receiving unit 423, optical projections of the inactivity are detected and used for
detecting inactivity by the detection device 408. A transmitting unit 413 is not required and
can be omitted.
24-10-2022 29
[0129]
1217 It is also possible to provide two or more receiving units 423 or at least one stereo camera
designed as a camera, so that optical projections with three-dimensional or spatial
information can be derived.
1220 This makes it possible to determine the distance, shape and size of the insensitivity
particularly in detail and reliably.
[0130]
1225 The sensor unit 403 can also comprise a camera with a light source and be configured as a
triangulation device.
1227 In this case, the light source projects a defined pattern onto the opacity and the camera picks
up this pattern from several viewing angles and calculates the shape or size of the opacity
from the pattern distortion.
[0131]
1233 It is also possible for the sensor unit 403 to emit light by means of a light source and for the
detection device 408 to determine the distance of insensitivity on the basis of a transit time
measurement.
[0132]
1239 FIG. 3 shows an exemplary embodiment of a shock absorber device 100 with a damper
device 1 and here a spring device 42 which is designed as an air spring and comprises a
positive chamber 43 and a negative chamber 44.
1242 The damper device 1 is connected with the first end as a connecting unit or connecting unit,
respectively.
1244 Component 101 and Second End as Terminal Unit. Component 102 attaches to different
portions of the bicycle of FIG. 1 to dampen relative movements. The damper device 1
comprises a damper housing 2 and a first damper chamber 3 and a second damper chamber
4, which are separated from one another by the damping valve 8 designed as a piston 5. In
other embodiments, an external damper valve 8 is also possible, which is arranged outside
the damper housing 2 and is connected via corresponding supply lines.
[0133]
1253 The piston 5 is connected to a piston rod 6.
1254 The magnetorheological damping valve 8, shown in dashed lines, is provided in the damping
piston 5, which here comprises an electric coil 11 as a field generating device in order to
24-10-2022 30
generate a corresponding field strength. The damping valve 8 or the “open state” of the
damping valve is actuated via the electrical coil device 11.
[0134]
1261 The coil of the electrical coil device 11 is not wound around the piston rod 6 in the
circumferential direction, but about an axis which extends transversely to the longitudinal
extent of the piston rod 6 (and here parallel to the plane of the drawing).
1264 A relative movement takes place linearly here and takes place in the direction of movement
18. The magnetic field lines extend in the central region of the core approximately
perpendicular to the longitudinal extent of the piston rod 6 and thus extend approximately
perpendicularly through the damping channels 7. A damping channel is located behind the
plane of the drawing and is shown in dashed lines. As a result, an effective influencing of the
magnetorheological fluid located in the damping ducts 7 is brought about, so that the
throughflow through the damping valve 8 can be effectively damped.
[0135]
1274 A compensating piston 72 is arranged in the damper housing 2 and separates a compensating
chamber 71, preferably filled with a gas, for the volume of the piston rod entering during
compression.
[0136]
1280 Not only in the damping valve 8, but here in the two damping chambers 3 and 4, there is a
magnetorheological fluid as a field-sensitive medium everywhere (except in the
compensation chamber 71).
[0137]
1286 The shock absorber device 100 has a detector device 20 for detecting a relative movement of
the damper ends with respect to one another.
1288 The detector device 20 comprises a detector head 21 and a structured scale device 30.
[0138]
1292 The scale device 30 here comprises a sensor strip with permanent magnet units as field
generation units.
1294 The poles of the permanent magnet units alternate so that north-south poles are alternately
arranged along the direction of movement of the detector 22.
1296 The magnetic field strength is evaluated by the detector head 21 and the respective current
position 19 is determined therefrom.
24-10-2022 31
1298 The spring device 42 here extends at least partially around the damper device 1 and
comprises a spring housing 76. One end of the damper 1 is connected to or forms a
suspension piston 37. The suspension piston 37 separates the positive chamber 43 from a
negative chamber 44.
[0139]
1305 The spring housing 76 is closed to the end of the connection unit 101 by a cover 77.
1306 There, the connecting cable 38 for the electrical coil device 11 is also led out. An electrical
connecting cable for the detector device 20 is preferably also guided out there.
[0140]
1311 For better clarity, two different variants of a detector device 20 are shown in FIG. 3.
[0141]
1315 The detector device 20 comprises two sensor parts, namely the detector head 21, which in the
variant shown above the center line is arranged within the positive chamber 43 of the spring
device 42.
1318 The detector device 20 comprises as a further sensor part the scale device 30, which in this
variant is arranged or accommodated on the spring housing 76.
1320 Depending on the configuration and material choice of the spring housing 76 and on the
measuring principle of the detector device 20, the scale device 30 can be integrated into the
wall of the spring housing 76 or can be arranged on the inner wall of the spring housing 76 or
can also be attached or applied externally to the spring housing 76.
[0142]
1327 The detector head 21 comprises two detectors 22 and 23, which are arranged here offset with
respect to one another in the movement direction 18.
[0143]
1332 The scale device 30 has a structure 32 extending over a measuring section 31, via which
structure the physical properties of the scale device 30 change periodically.
[0144]
1337 Sensor sections 33 are preferably arranged on scale device 30, each having repetitive
electrical and/or magnetic properties and thus forming structure 32 of scale device 30.
24-10-2022 32
[0145]
2 If a relative movement of the connection units 101 and 102 of the damper 1 with respect to
one another now takes place, the position 19 of the damper 1 changes and the relative
position of the detector head 21 relative to the scale device 30 shifts.
1345 By evaluating the signal strength of a detector 22, 23 and in particular of at least two detectors
22, 23, it is thus possible to infer the relative position of the detector head 21 relative to a
sensor section 33 or relative to the scale device 30 or the absolute position within a sensor
section 33.
1349 The sensor sections 33 have a length 34 which can be constant or also variable.
1350 If two detectors are arranged offset with respect to one another in the direction of movement
18 and the two detectors detect the magnetic field of the scale device 30, the position 19 and
the direction of movement 18 and the speed and acceleration thereof can be determined very
precisely by evaluating the signals.
1354 Basic control of the damper device is carried out via the signals of the detector device on the
basis of the adjusted damper characteristic curve.
[0146]
1359 The “look-ahead” makes it possible to ensure a residual stroke of the damper, with the result
that sufficient damper travel remains for an optimum crossing of an inactivity.
1361 If necessary, in the case of a small residual travel, the damper device 1 is set to be
correspondingly harder immediately after detection of the uncomfortableness in order not to
“be wasted” the remaining damper travel. A further advantage is that the damper
characteristic curve can be changed early.
[0147]
1368 In the case of the continuous movement, the number of sensor sections or sensor sections
passed is measured in the storage device 45 of the control device 46.
1370 Periods are stored so that the absolute position 19 can be inferred. For this purpose, it is only
necessary for the measurement frequency to be so high that a complete sensor section is not
“unnoticed” pushed past during a measurement cycle.
[0148]
1376 As an alternative to the variant shown in FIG. 3 above the line of symmetry of the damper
device 1, an alternative of the detector 20 is additionally shown below the line of symmetry, in
which the detector device 20 is arranged completely outside the damper housing 2 and the
spring housing 76.
1380 A holder 58 holds the scale 30 and fixedly connects the scale to an end 102 of the shock
absorber 100. To the other end 101 of the shock absorber device 100, the detector head 21
24-10-2022 33
is connected. The detector head 21 is held so that it is arranged without contact at a small
distance from the scale device 30. In the case of a relative movement of the connection units
of the shock absorber 100, there is thus also a relative movement of the scale device 30
relative to the detector head 21. Here too, a relative position can be determined via the
measuring section 31, which preferably substantially corresponds to the damper stroke 103,
via the evaluation of the field strengths.
1388 Number list
[]
1392 1 Damper device 2 damper housing 3 first damper chamber 4 second damper chamber 5
damping piston 6 piston rod 7 damping channel, flow channel 8 damping valve 9 MRF 10
damper characteristic curve 11 electric coil 12 control circuit 18 movement direction 19
position 20 detector device 21 detector head 22, 23 detector 30 scale device 31
measurement section 32 structure 37 spring piston 38 cable 33 sensor section 42 spring
device 43 positive chamber 44 negative chamber 45 storage device 46 control device 48 data
49 display, Display 52 step 53 internet 54 network interface 55 radio network interface 56
step 57 touchscreen 58 holder 60 control device 61 battery unit 70 step 71 compensation
space 72 compensation piston 76 spring housing 77 cover 90 damper characteristic curve
100 shock absorber 101, 102 component 103 damper stroke 111, 112 wheel 114 suspension
fork 115 rear damper 116 handlebar 117 saddle 118 angle sensor 150 operating device 151
operating device 152 adjusting device 153 input unit 160 smartphone 161, 162 area 200 two[1]wheeled vehicle
300 chassis controller 401 two- or three-wheeled vehicle component 402
motor 403 sensor device 408 detection device 413 transmission unit 418 memory device 423
reception unit 424 ultrasonic sensor 433 holding device 434 infrared sensor 444 radar sensor
476 sensor module 801 non-moving 802 near area 803 height 804 angle 805 distance 806
detection area 811 non-moving